CaSe: 1215-CV-OOO75-SA-RP DOC #Z 55 Filed: 03/19/19 l Of 3 Page|D #Z 313

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSIS SIPPI

ABERDEEN DIVISIOI`\I
JESSICA JAUCH PLAINT[FF
V. NO. 1115-CV-75-SA-RP
CHOCTAW COUNTY and
CLOYD HALFORD, in his individual capacity DEFENDANTS
JURY INSTRUCTION

In this case, you may award punitive damages if you find that the Defendant acted with
malice or with reckless indifference to the rights of others One acts with malice when one
purposefully or knowingly violates another's rights or safety. One acts with reckless indifference
to the rights of others when one's conduct, under the circumstances manifests a complete lack of
concern for the rights or safety of anotherl Plaintiff Jessica Jauch has the burden of proving that
punitive damages should be awarded by clear and convincing evidence

The purpose of punitive damages is to punish and deter, not to compensate Punitive
damages serve to punish a defendant for malicious or reckless conduct and, by doing so, to deter
others from engaging in similar conduct in the future You are not required to award punitive
damages If you do decide to award punitive damages, you must use sound reason in setting the
amount. Your award of punitive damages must not reflect bias, prejudice, or sympathy toward any
party. It should be presumed that Plaintiff Jessica Jauch has been made whole by compensatory
damages, so punitive damages should be awarded only if the Defendants’ misconduct is so
reprehensible as to warrant the imposition of hirther sanctions to achieve punishment or
deterrence

If you decide to award punitive damages, the following factors should guide you in fixing

the proper amount:

CaSe: 1215-CV-OOO75-SA-RP DOC #Z 55 Filed: 03/19/19 2 Of 3 Page|D #Z 314

IN THE UNITED S'I`ATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF M]SSISSIPPI

ABERDEEN DIVISION
JESSICA JAUCH PLA]NTIFF
V. NO. l;lS-CV-75-SA-RP
CHOCTAW COUNTY and
CLOYD HALFORD, in his individual capacity DEFENDANTS
IURY IN STRUCTION

Clear and convincing evidence is evidence that produces in your mind a firm belief or
conviction as to the truth of the matter sought to be established f[t is evidence so clear, direct,

weighty and convincing as to enable you to come to a clear conviction without hesitancy.

CaSe: 1215-CV-OOO75-SA-RP DOC #Z 55 Filed: O3/19/19 3 Of 3 Page|D #Z 315

l. the reprehensibility of Defendant Cloyd Halford's conduct, including but not limited to
whether there was deceit, cover-up, insult, intended or reckless injury, and whether
Defendant Cloyd Halford's conduct was motivated by a desire to augment profit;

2. the ratio between the punitive damages you are considering awarding and the amount
of harm that was suffered by the victim or with which the victim was threatened;

3. the possible criminal and civil sanctions for comparable conduct.

You may consider the financial resources of the Defendant in fixing the amount of punitive

damages

